Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kamal Arvind on 3/31/21.

The application has been amended as follows: 

1.	(Currently Amended) A method for generating a transcription of a recording, comprising:
generating input to a machine learning model from snippets of voice activity in the recording and transcriptions produced by multiple automatic speech recognition (ASR) engines from the recording; and
for each snippet in the snippets: 
determining contributor ASR engines and selector ASR engines from the multiple ASR engines, wherein determining the contributor ASR engines and the selector ASR engines from the multiple ASR engines comprises:

determining the remaining number of the multiple ASR engines as the [contributor] selector ASR engines;
applying the machine learning model to the input to select, based on transcriptions of the snippet produced by at least one contributor ASR engine of the contributor ASR engines, one or more transcriptions generated by the at least one contributor ASR engine of the snippet from possible transcriptions of the snippet produced by the multiple ASR engines; 
measuring, using one or more transcriptions generated by the at least one selector ASR engine, an accuracy of the one or more transcriptions generated by the at least one contributor ASR engine, and wherein the machine learning model is trained based on a first historical performance of the at least one selector ASR engine; and
storing, based on the measured accuracy, one of the one or more transcriptions generated by the at least one contributor ASR engine as a best transcription in association with the snippet.
	

generating input to a machine learning model from snippets of voice activity in the recording and transcriptions produced by multiple automatic speech recognition (ASR) engines from the recording;
determining contributor ASR engines and selector ASR engines from the multiple ASR engines, wherein determining the contributor ASR engines and the selector ASR engines from the multiple ASR engines comprises:
determining a predetermined fraction of the multiple ASR engines having historical performance in generating transcripts that is better than the historical performance of a remaining number of the multiple ASR engines under predetermined conditions as the contributor ASR engines, the pre-determined conditions comprising a selected metadata associated with the recording, and
determining the remaining fraction of the multiple ASR engines as the [contributor] selector ASR engines;
applying, for each snippet in the snippets, the machine learning model to the input to select, based on transcriptions of the snippet produced by at least one contributor ASR engine of the contributor ASR engines one or more transcriptions generated by the at least one contributor ASR engines of the snippet from possible transcriptions of the snippet produced by the multiple ASR engines; 
measuring, using the one or more transcriptions generated by the at least one selector ASR engine, an accuracy of one or more transcriptions generated by the at 
storing , based on the measured accuracy, one of the one or more transcriptions generated by the at least one contributor ASR engine as a best transcription in association with the snippet.

	20.	(Currently Amended) A system, comprising:
	a memory that stores instructions, and
a processor that is coupled to the memory and, when executing the instructions, is configured to:
generate input to a machine learning model from snippets of voice activity in the recording and transcriptions produced by multiple automatic speech recognition (ASR) engines from the recording;
determine contributor ASR engines and selector ASR engines from the multiple ASR engines, wherein the processor being operative to determine the contributor ASR engines and the selector ASR engines from the multiple ASR engines comprises the processor being operative to:
determine a predetermined fraction of the multiple ASR engines as the contributor ASR engines having historical performance in generating transcripts that is better than the historical performance of a remaining number of the multiple ASR engines under predetermined conditions as the contributor ASR engines, the pre-determined conditions comprising a selected metadata associated with the recording, and
selector ASR engines; and
		for each snippet in the snippets:
apply the machine learning model to the input to select, based on transcriptions of the snippet produced by at least one contributor ASR engine of the contributor ASR engines, one or more transcriptions generated by the at least one contributor ASR engine of the snippet from possible transcriptions of the snippet produced by the multiple ASR engines;
measure, using one or more transcriptions generated by the at least one selector ASR engine, an accuracy of the one or more transcriptions generated by the at least one contributor ASR engine, wherein the machine learning model is trained based on a first historical performance of the at least one selector ASR engine; and
store, based on the measured accuracy, one of the one or more transcriptions generated by the at least one contributor ASR engine as a best transcription in association with the snippet.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach or suggest a transcription system such as for transcribing a distributed meeting or teleconference wherein an ensemble of machine learners curates a transcription model by generation of a set of meeting transcripts wherein optimizing the likelihood of correctness and/or confidence values of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PAUL C MCCORD/Primary Examiner, Art Unit 2654